DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                               ALLOY LEWIN,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-1975

                           [August 13, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael I. Rothschild,
Judge; L.T. Case No. 00-5384CF10A.

   Bernard F. Daley of The Daley Law Firm, Tallahassee, for appellant.

   No appearance required for appellee.

PER CURIAM.

   We affirm the trial court order summarily denying appellant’s third
motion for post-conviction relief and/or habeas corpus petition. This
motion was unsworn, untimely, successive and patently without merit.
Appellant filed two prior motions for post-conviction relief, the summary
denial of which this court affirmed per curiam in Lewin v. State, 881 So.
2d 1124 (Fla. 4th DCA 2004), and Lewin v. State, 901 So. 2d 138 (Fla.
4th DCA 2005).

    Accordingly, we caution appellant that the filing of any future
successive and frivolous pro se motions, petitions or appeals attacking
his convictions and sentences in this case may result in sanctions, such
as a ban on future pro se filings in this court and/or referral to prison
officials for disciplinary procedures. See State v. Spencer, 751 So. 2d 47
(Fla. 1999). See also § 944.279(1), Fla. Stat.; Fla. R. Crim. P. 3.850(n).

   Affirmed.

DAMOORGIAN, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.